DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.
 
Acknowledgements and Response to Remarks
This action is in response to the request for continued examination and amendment filed on May 18, 2021. Claims 1-6 and 15-28 are currently pending and have been fully examined. Claims 7-14 have been cancelled by Applicant.
With respect to the 101 rejection, Applicant is of the opinion that the claims do not recite a certain method of organizing human activity. The examiner respectfully disagrees and notes that the claims are directed to generating a smart contract, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas, because the claims involve an algorithm having a series of steps for generating a smart contract. In addition, the additional elements do not integrate the abstract idea into a practical application, because the additional elements of a device, a non-transitory computer-readable 
With respect to the 112 rejections, the amendments fail to overcome all of the  rejections. For example claim 1 recites, “combining …”, “…the wrapper code providing…”, and “performing…a set of tests…”, without clearly defining how the “combining”, “providing…interfaces…” and “performing…” are performed. An algorithm or steps/procedure taken to perform the functions “combining”, “providing” and  “performing” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
With respect to the 103 rejections, the amendments and remarks were fully considered but fail to overcome the prior art. Applicant argues that the applied references do not disclose the amended portions of independent claims 1, 15, and 21. The examiner respectfully disagrees and notes that Smith261 at least in ([0053], [0062], [0067]-[0069], [0076]-[0078], [0097], [0107], [0115], [0120]-[0123], [0128]) teaches using a machine learning model 200 (i.e., information scanning model) to determine a set of functions based on a threshold value. In addition, Sato at least in ([0134]-[0136] and [0205])  teaches functions of a smart contract corresponding to a financial transaction and asset transfer (i.e., payment) 
Smith261 at least in ([0079]-[0086], [0137]-[0146]) teaches selecting code snippets based on prior code quality and popularity (i.e., quality indications and indication of a quantity of other smart contracts using one of the plurality of candidate code snippets.)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-6 and 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-6 are directed to a method (process), claims 15-20 are directed to a non-transitory computer-readable medium (product), and claims 21-28 are directed to a device (product). Therefore, the claims fall within the four statutory categories.
Claims 1-6 and 15-21 are directed to the abstract idea of generating a smart contract, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to generating a smart contract. Specifically, the claims are directed to receiving information, identifying candidate clauses related to the 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a device, a non-transitory computer-readable medium, one or more processors, and one or more memories, merely use a computer as a tool to perform the abstract idea, specifically, receiving information, identifying candidate clauses related to the information, determining quality data of candidate clauses, selecting clause from the candidate clauses based on the quality data, generating the smart contract based on selected clause, testing the smart contract based on the information, executing the smart contract, detecting that a 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-6 and 15-28 only involve the use of computers as tools to generate a smart contract.

Viewed as a whole, the combination of elements recited in the claims simply recite the concept of generating a smart contract, including receiving information, identifying candidate clauses related to the information, determining quality data of candidate clauses, selecting clause from the candidate clauses based on the quality data, generating the smart contract based on selected clause, testing the smart contract based on the information, executing the smart contract, detecting that a condition included in the smart contract is satisfied, and perform actions based on the smart contract. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a device, a non-transitory computer-readable medium, one or more processors, and one or more memories, as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6 and 15-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 15, and 21 the claim recites: “combining the set of code snippets…”, “…the wrapper code providing one or more interfaces…”, and “performing…a set of tests…”, “…perform terms of the smart contract…”, without clearly defining how the “combining”, “providing…interfaces…” and “performing…tests” and “perform terms” are performed. An algorithm or steps/procedure taken to perform the functions “combining”, “providing” and  “performing” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
With respect to claims 1, 15, and 21 the claim recites: “perform one or more actions…” without clearly defining how the “perform one or more actions” is performed. An algorithm or steps/procedure taken to perform the function “perform one or more actions” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
Dependent claims 2-6, 16-20 and 22-28 are also rejected for being directing to the limitations of the rejected claims 1, 15 and 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-6 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of Antecedent Basis
With respect to claim 1, the claim recites the limitation, “performing…based on satisfaction of the smart contract” There is insufficient antecedent basis for “satisfaction of the smart contract” in the claim.
With respect to claims 2 and 22, the claim recites the limitation, “the information associated with the set of functions.” There is insufficient antecedent basis for the recitation in the claim.
Dependent claims 2-6 are also rejected for being directing to the limitations of the rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6 and 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent Publication No. 2020/0097261) (hereinafter Smith261), in view of Sato et al. (US Patent Publication No. 2020/0034469), further in view of Smith et al. (US Patent Publication No. 20200150953 (hereinafter Smith953)
With respect to claims 1, 15 and 21, Smith261 teach:

…an information scanning model to identify a description of a function to be included in the …code… ([0065]-[0071])
determining, by the device, and using the information scanning model, a set of functions associated with the received information based on …a… threshold probability; ([0053], [0062], [0067]-[0069], [0076]-[0078], [0097], [0107], [0115], [0120]-[0123], [0128])
identifying, by the device, a plurality of candidate code snippets corresponding to respective ones of the set of functions associated with the … code…, ([0065]-[0071])
wherein the device identifies the plurality of candidate code snippets from a plurality of code snippets stored in a …storage…; ([0039]-[0040], [0059])
determining, by the device, respective quality indications of the plurality of candidate code snippets; ([0079]-[0080])
selecting, by the device and based on the respective quality indications, a set of code snippets, of the plurality of candidate code snippets, corresponding to the set of functions; ([0079]-[0086])
wherein a quality indication, of the respective quality indications, includes information regarding a respective indication of a quantity of other smart contracts using one of the plurality of candidate code snippets; ([0137]-[0146])
executing, by the device, the code….([0061])
Smith261 do not explicitly teach:
	a smart contract…

generating, by the device, an information scanning model…
generating, by the device, the smart contract using the selected set of code snippets corresponding to the set of functions, 
 where the generating the smart contract comprises:
combining the set of code snippets into a code document, and
including, in the code document, wrapper code with the set of code snippets,
the wrapper code providing one or more interfaces between individual code snippets of the set of code snippets; and
performing, by the device and after generating the smart contract, a set of tests of the smart contract, to determine that the set of functions are satisfied and are included in the smart contract;
executing, by the device, code of the smart contract to perform terms of the smart contact based on one or more results of performing the set of tests; 
detecting, by the device, satisfaction of a condition included in the smart contract, the condition being the trigger to initiate the payment; and 
performing, by the device, one or more actions based on satisfaction of the smart contact, wherein performing the one or more actions comprises: initiating the payment.
	However, Sato et al. teach:
a smart contract… ([0032])
a blockchain ([0042]-[0050])

where the generating the smart contract comprises:
combining the set of code snippets into a code document, (FIG. 5C, [0108], [0116], [0134]-[0138], [0141], [0196]-[0202])
including, in the code document, wrapper code with the set of code snippets,
the wrapper code providing one or more interfaces between individual code snippets of the set of code snippets; ([0039], [0139], [0142], [0153], [0157], [0190]-[0194])
performing, by the device and after generating the smart contract, a set of tests of the smart contract, to determine that the set of functions are satisfied and are included in the smart contract; ([0072]-[0090], [0134])
executing, by the device, code of the smart contract to perform terms of the smart contact based on one or more results of performing the set of tests; ([0136]-[138], [0142]-[0147], [0151]-[0156])
detecting, by the device, satisfaction of a condition included in the smart contract, the condition being the trigger to initiate the payment; (enforcing contract requirements, [0037], [0050], [0053]-[0055], [0080], [0120], [0134], [0136]-[0138], [0142], [0170])
performing, by the device, one or more actions based on satisfaction of the smart contact, wherein performing the one or more actions comprises: initiating the payment. (financial transaction, asset transfer transaction [0072]-[0090], [0134], [0136], [0172]-[0173], [0205]-[0206], [0209])

a non-transitory computer-readable medium storing instructions, the
instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors… ([0038]-[0039], [0150], [0152]-[0153], [0205], [0207])
	Moreover, with respect to claim 21, Smith261 teach:
a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories… ([0038]-[0039], [0150], [0152]-[0153], [0205], [0207])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic generation and execution of smart contracts, as taught by Sato et al., into the code generations from code snippets of Smith261, in order to automatically generate code for a smart contract using stored code snippets and execute the smart contract to perform financial transactions. (Sato et al., Abstract, [0007], [0045])
Smith261 and Sato et al. do not explicitly teach:
generating, by the device, an information scanning model…
However, Smith953 teach:
generating, by the device, an information scanning model… ([0054])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the generation of machine learning models and generation of a threshold value using the machine learning model, as taught by Smith953, into the smart contract generations of Smith261 and 
With respect to claims 2 and 22, Smith261, Sato et al. and Smith953 teach the limitations of claims 1 and 21.
Moreover, Smith261 teach:
determining, using a machine learning process, the information associated with the set of functions. ([0042]-[0048], [0059])
With respect to claims 4, 16, and 23, Smith261, Sato et al. and Smith953 teach the limitations of claims 1, 15 and 21.
Moreover, Smith261 teach:
selecting, by the device, one or more replacement code snippets, for one or more code snippets of the selected set of the plurality of candidate code snippets, based on a result of one or more tests of the set of tests of the smart contract. ([0085])
In addition, with respect to claim 16, Sato et al. teach:
store the smart contract in the blockchain. ([0042]-[0050])
With respect to claims 5, 17 and 24, Smith261, Sato et al. and Smith953 teach the limitations of claims 1, 15 and 21.
Moreover, Smith261 teach:
wherein combining the set of code snippets comprises:
combining the set of code snippets into the code document in an order of execution of the set of code snippets based upon satisfaction of one or more conditions. ([0061]-[0062]) 
With respect to claims 6, 20 and 28, Smith261, Sato et al. and Smith953 teach the limitations of claims 1, 15 and 21.
Moreover, Smith261 teach:
a respective quality indication, of the respective quality indications, includes information regarding one or more of:
a respective indication of a source of one of the plurality of candidate code snippets; ([0137]-[0146])
a respective quality rating of the one of the plurality of candidate code snippets based on prior or current use of the one of the plurality of candidate code snippets. ([0137]-[0146])
With respect to claims 18 and 25, Smith261, Sato et al. and Smith953 teach the limitations of claims 15 and 21.
Moreover, Smith261 teach:
the set of functions includes at least one function corresponding to one or more of:
	another trigger to initiate sending, to another device, a command to perform a task; ([0065]-[0071])
an identity of one or more parties to the smart contract; ([0065]-[0071])
Smith261 and Sato et al. do not explicitly teach:
a transaction account identifier. 
However, the above feature is optional and the claim language does not require the feature and the feature does not limit the scope of the claim under the broadest reasonable claim interpretation. (MPEP 2103 I C)
With respect to claims 19 and 27, Smith261, Sato et al. and Smith953 teach the limitations of claims 15 and 21.
Moreover, Sato et al. teach:
store the smart contract in the blockchain; ([0042]-[0050], [0183])
With respect to claim 26, Smith261, Sato et al. and Smith953 teach the limitations of claim 25.
Moreover, Sato et al. teach:
wherein the other trigger includes one or both of satisfaction of a timing condition or satisfaction of a performance condition. ([0052]-[0055], [0185], [0191], Claim 1)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith261 in view of Sato et al., and Smith953, further in view of Reddy et al. (US Patent Publication No. 2019/0303541)
With respect to claim 3, Smith261, Sato et al. and Smith953 teach the limitations of claim 1.
Smith261,  Sato et al. and Smith953 do not explicitly teach:
verifying, by the device, authenticity of the plurality of candidate code snippets, wherein verifying the authenticity of the plurality of candidate code snippets includes comparing respective first hashes of the plurality of candidate code snippets with respective second hashes of authentic code snippets; and 
wherein selecting the set of code snippets, of the plurality of candidate code snippets, is further based on results of verifying the authenticity of the plurality of candidate code snippets.

verifying, by the device, authenticity of the plurality of candidate code snippets, wherein verifying the authenticity of the plurality of candidate code snippets includes comparing respective first hashes of the plurality of candidate code snippets with respective second hashes of authentic code snippets; ([0141], [0159]-[0174])
wherein selecting the set of code snippets, of the plurality of candidate code snippets, is further based on results of verifying the authenticity of the plurality of candidate code snippets.  ([0141], [0159]-[0174])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the code verification, as taught by Reddy et al., into the smart contract generations of Smith261, Sato et al. and Smith953, in order to verify code authenticity. (Reddy et al., Abstract, [0006])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SIMA ASGARI/Examiner, Art Unit 3685  

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685